DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 4-11, and 13-20 are currently pending.
Claims 1, 4, and 10 have been amended.
Claims 3 and 12 have been canceled.

Status of Amendment
The amendment filed on 11/04/2020 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 10 July 2020
All the 112(b) rejections from the previous Office Action are withdrawn in view of Applicant’s Amendment.
All other rejections from the previous Office Action are withdrawn in view of Applicant’s Amendment. However, new ground(s) of rejection has been set forth below as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 10, 11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto, WO2014016931 (cited in IDS, for citations refer to the English translation cited in IDS) in view of JI et al., U.S. Publication No. 2012/0042945 A1 and Strahm et al., (Plasma silane concentration as a determining factor for the transition from amorphous to microcrystalline silicon in SiH4/H2 discharges) (Already on the record).
Regarding claim 1
A silicon-based substrate (10n) having a p-type or n-type doping and having a first face (see page 2, Para.03);
An intrinsic buffer layer (11ia) situated on said first face (see page 2, Para.05);
A first silicon layer (11na and 13nc) situated on said intrinsic buffer layer, said first silicon layer having a doping of a first type being n-type doping (see page 2, Para.06 and Para.08), said first silicon layer being a patterned layer situated on predetermined regions of said intrinsic buffer layer (11ia) and having interstices between said predetermined regions, said first silicon layer comprising a microcrystalline layer (13nc) (see page 2, Para.08) at a side thereof facing away from said silicon-based substrate (10n);
A second microcrystalline silicon layer (13pc), said second silicon layer having a doping of  a second type being p-type doping (see page 2, para.08);
A third silicon layer (12pa) situated on said intrinsic buffer layer (11ia) at said interstices, said third silicon layer being amorphous at a side thereof facing said silicon-based substrate to a thickness of 1 to 30 nm from said side facing said silicon based substrate, and having a doping of said second type (p type) (see page 3, para.03). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and 
electrically conducting pads (15p and 16n) situated on said second silicon layer (13pc) and on said third silicon layer (12pa), 
wherein said second silicon layer (13pc) and the third silicon layer (12pa) constitute a single layer. Although Arimoto does not define said second and third silicon layers as a tunnel layer, however, the doping and the thickness of said layers of Arimoto’s device are chosen so that said layers do not impede the charge collecting operation of the photovoltaic device (Note 
wherein said first silicon layer (11na and 13nc) and said second silicon layer (13pc) have side edges that are vertically aligned and wherein said side edges are perpendicular to a light receiving surface of the photovoltaic device.
Arimoto does not specifically teach that said third silicon layer (12pa) comprising an at least partially microcrystalline portion.
However, JI teaches a solar cell (14; Fig.13) comprising a silicon substrate (110), an intrinsic buffer layer (192) on a first face of the substrate, a first amorphous silicon layer 1711 having a  first type dopant (n-type) being a patterned layer situated on predetermined regions of said intrinsic buffer layer, a second microcrystalline layer 1712 having a second type dopant (p-type) formed on said first silicon layer, a third silicon layer 121 situated on said intrinsic buffer layer and having a second type dopant (p-type). JI teaches that the third semiconductor layer (121) comprising an amorphous silicon portion (1211) at a side facing the silicon substrate 110 and a  microcrystalline silicon portion (1212) at a side away from the intrinsic buffer layer (192) [0099-0102]. JI further teaches that since the second portion of third silicon layer (1212) is made of crystalline silicon, which has a larger conductivity than amorphous silicon, the contact power between the electrode 141 and the third silicon layer 121 (emitter region of the cell) improves and conductivity from the emitter region to the electrode 141 increases. Thereby, a serial resistance of the solar cell decreases and a fill factor of the solar cell 11 increases to improve the efficiency of the solar cell [0114]. Note that the third silicon layer 121 of JI corresponds to the third silicon layer (12pa) of Arimoto and the third silicon layer of the claimed invention.

Modified Arimoto does not explicitly teach that the microcrystalline layer of the first and second silicon layers having a Raman crystallinity greater than 5%, while the third silicon layer having a Raman crystallinity less than 5% at its amorphous portion and a Raman crystallinity greater than 5% for it microcrystalline portion.
	However, Strahm et al. studies the microstructure transition from amorphous to microcrystalline silicon (see abstract), wherein the crystallinity fraction is defined as the Raman crystallinity (see section 2.3. Crystallinity measurements). Strahm teaches that  the Raman Crystallinity for amorphous silicon having a range overlapping with the claimed range of less than 5% while the Raman Crystallinity for microcrystalline silicon overlaps with the claimed range of greater than 5% (see Fig.5b and the Experimental results section).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to employ the deposition method of the silicon layer of Strahm for depositing the silicon layers of modified Arimoto to obtain overlapping claimed ranges for the Raman crystallinity of the silicon layer, because Strahm deposition method is known to be suitable in manufacturing solar cells (see section 1.1. Introduction). In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, for the purpose of rejection of claim 2, the microcrystalline portion (13nc) of the first silicon layer of Arimoto (Fig.1) is considered to read on the claimed “first silicon layer”, which is entirely microcrystalline (see page 2, Para.09). Modified Arimoto teaches that said layer has a Raman crystallinity greater than 5% (see rejection of claim 1).
Regarding claim 4, Arimoto teaches that the portion (11na) of the first silicon layer is amorphous, wherein the thickness of said portion is 1-30 nm (See page 2, para.07) overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the first silicon layer (11na and 13nc) of Arimoto is amorphous to a distance between 1 to 30 nm from a side thereof facing said silicon-based substrate.
Regarding claim 5, third silicon layer of modified Arimoto is at least partially microcrystalline with a Raman crystallinity of greater than 5%  having a thickness of 2 to 25 nm overlapping with the claimed range (See [0102] of JI). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, modified Arimoto teaches that said first silicon layer (11na and 13nc) is at least partially microcrystalline (13nc) with a Raman crystallinity of greater than 5% to a distance of between 1 and 30 nm from a side thereof facing away from said silicon-based substrate (see page 2, Para.09). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Arimoto teaches that said silicon-based substrate (10n) is n-type doped and said first type doping, which the dopant type of the first silicon layer (11na and 13nc) is n-type (see page 2, para.07).
Regarding claim 8, Arimoto teaches that said silicon-based substrate is single crystalline substrate (page 2, para.03), corresponding to the claimed “monocrystalline”.
Regarding claim 10, Arimoto teaches a method for manufacturing a photovoltaic device (1; Fig.1), the method comprising:
providing a silicon-based substrate (10n) having a p-type or n-type doping and having a first face (see page 2, Para.03);
depositing an intrinsic buffer layer (11ia) on said first face (see page 2, Para.05);
depositing a patterned first silicon layer (11na and 13nc) on predetermined regions of said intrinsic buffer layer thereby leaving interstices between said predefined regions, said first silicon layer having a doping of a first type being n-type doping (see page 2, Para.06 and Para.08), said first silicon layer comprising a microcrystalline layer (13nc) (see page 2, Para.08) at a side thereof facing away from said silicon-based substrate (10n);
depositing a microcrystalline silicon layer (13pc), which forms a second silicon layer on said first silicon layer, said second silicon layer having a doping of  a second type being p-type doping (see page 2, para.08);
depositing a third silicon layer (12pa) on said intrinsic buffer layer (11ia) at said interstices, said third silicon layer being amorphous at a side thereof facing said silicon-based substrate to a thickness of 1 to 30 nm from said side facing said silicon based substrate, and having a doping of said second type (p type) (see page 3, para.03). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); and 
depositing electrically conducting pads (15p and 16n) on said second silicon layer (13pc) and on said third silicon layer (12pa), 
wherein said second silicon layer (13pc) and the third silicon layer (12pa) constitute a single layer. Although Arimoto does not define said second and third silicon layers as a tunnel layer, however, the doping and the thickness of said layers of Arimoto’s device are chosen so that said layers do not impede the charge collecting operation of the photovoltaic device (Note that the silicon layers of Arimoto have the same doping as the claimed invention and an overlapping thickness for the layers and thusly meeting the claimed limitation of “the doping and the thickness of said tunnel layer being chosen so that the second layer does not impede the charge collection operation of the photovoltaic device.),
wherein said first silicon layer (11na and 13nc) and said second silicon layer (13pc) have side edges that are vertically aligned and wherein said side edges are perpendicular to a light receiving surface of the photovoltaic device.
Arimoto does not specifically teach that said third silicon layer (12pa) comprising an at least partially microcrystalline portion.
However, JI teaches a solar cell (14; Fig.13) comprising a silicon substrate (110), an intrinsic buffer layer (192) on a first face of the substrate, a first amorphous silicon layer 1711 having a  first type dopant (n-type) being a patterned layer situated on predetermined regions of said intrinsic buffer layer, a second microcrystalline layer 1712 having a second type dopant (p-type) formed on said first silicon layer, a third silicon layer 121 situated on said intrinsic buffer layer and having a second type dopant (p-type). JI teaches that the third semiconductor layer 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the third silicon layer 12pa of Arimoto to have a microcrystalline portion at a side away from the intrinsic buffer layer (11ia) in the same manner as taught by JI, because the microcrystalline portion has a larger conductivity than the amorphous silicon as taught by JI. Such modification would improve the contact power between the electrode (15p) and the third silicon layer (12pa) and increases the conductivity from said third silicon layer (12pa) to the electrode (15p). Thereby, decreasing a serial resistance of the solar cell and increasing the fill factor of the solar cell to improve the efficiency of the device as taught by JI [0114].
Modified Arimoto does not explicitly teach that the microcrystalline layer of the first and second silicon layers having a Raman crystallinity greater than 5%, while the third silicon layer having a Raman crystallinity less than 5% at its amorphous portion and a Raman crystallinity greater than 5% for it microcrystalline portion.
	However, Strahm et al. studies the microstructure transition from amorphous to microcrystalline silicon (see abstract), wherein the crystallinity fraction is defined as the Raman 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to employ the deposition method of the silicon layer of Strahm for depositing the silicon layers of modified Arimoto to obtain overlapping claimed ranges for the Raman crystallinity of the silicon layer, because Strahm deposition method is known to be suitable in manufacturing solar cells (see section 1.1. Introduction). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 11, modified Arimoto teaches that said second silicon layer (13pc) is a microcrystalline silicon layer (page 2, para.09)  with a Raman crystallinity greater than 5% and said intrinsic bugger layer (11ia) is amorphous (Page 2, para.06) with a Raman crystallinity less than 5%.
	Regarding claim 13, said first silicon layer (11na and 13nc) of modified Arimoto is deposited to be amorphous with a Raman crystallinity less than 5% to a distance  of 1-30 nm (See page 2, para.07) overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14, said third silicon layer of modified Arimoto is deposited so as to be at least partially microcrystalline with a Raman crystallinity of greater than 5% having a thickness of 2 to 25 nm overlapping with the claimed range (See [0102] of JI). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, modified Arimoto teaches that said first silicon layer (11na and 13nc) is deposited to be at least partially microcrystalline (13nc) with a Raman crystallinity of greater than 5% to a distance of between 1 and 30 nm from a side thereof facing away from said silicon-based substrate (see page 2, Para.09). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 17-18, said second silicon layer (13pc) of modified Arimoto includes microcrystalline silicon with an overlapping Raman Crystallinity (See Fig.5b of Strahm) with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 19 and 20, said at least partially microcrystalline portion of said the third semiconductor layer of modified Arimoto would have an overlapping  Raman Crystallinity (See Fig.5b of Strahm) with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto, WO2014016931 (cited in IDS, for citations refer to the English translation cited in IDS) in view of JI et al., U.S. Publication No. 2012/0042945 A1 and Strahm et al., (Plasma silane concentration as a determining factor for the transition from amorphous to microcrystalline silicon in SiH4/H2 discharges) (Already on the record) as applied to claims 1 and 10 above, and further in view of Terakawa et al. European Patent Publicarion No. EP 1, 519, 422 A2 (cited in IDS).
Regarding claims 9 and 16, modified Arimoto teaches all the claimed limitations as set forth above, but does not specifically teach a metal oxide layer situated between said electrically contacting pads (16n, 15p) and at least one of said second silicon layer and said third silicon layer.
However, Terakawa teaches a solar cell device (Fig.11) comprising a silicon substrate (1), an intrinsic layer (4) on the substrate, a patterned first type dopant silicon layer (7) and a second type dopant silicon layer (6) deposited on the intrinsic layer. Terakawa further teaches back electrodes (8, 9) each made of a metal oxide (ITO) deposited on the silicon layers and a metal collectors (10, 11) deposited on the metal oxide collectors [0129].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the combination of the metal oxide collector and metal collector as taught by Terakawa for the back electrodes of modified JI, because selection of a known material based on its suitability for its intended use supports prima facie obviousness determination (MPEP 2144.07).

Response to Arguments
Applicant's argument filed on 11/04/2020 are deemed moot in view of the new grounds of rejection as set forth above, necessitated by Applicant's amendment to the claims which significantly affected the scope thereof (i.e. by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726